Exhibit 99.2 Rocky Mountain Hydroponics, LLC and Evergreen Garden Centers, LLC Summary of Unaudited Pro-Forma Condensed Consolidated Financial Statements On June 7, 2013, GH completed the purchase of the of Rocky Mountain Hydroponics, LLC., a Colorado limited liability company (“RMC”), Evergreen Garden Center, LLC, a Maine limited liability company (“EGC”). The effective date of the RMH/EGC Agreement was June 7, 2013. The RMH/EGC Agreement included all of the assets and liabilities of the RMH Companies, and in specific, their 4 retail hydroponics stores, which are located in Vail and Boulder, Colorado, Peabody, Massachusetts, and Portland, Maine. Per the terms of the RMH/EGC Agreement, GrowLife, Inc. paid the former owners of the RMH Companies $550,000 in cash, $800,000 in 12% Secured Convertible Notes, and $275,000 (7,857,141 shares at $0.035/share) in shares of GrowLife, Inc.’s common stock. The Company has estimated that the fair value of the assets purchased to be $2,012,614. The purchase price has been allocated to specific identifiable tangible and intangible assets at their fair value at the date of the purchase in accordance with Accounting Standards Codification 805, “Business Combinations”, as follows: Assets $ Intangible assets Goodwill Total Less fair value of liabilities assumed ) Purchase price $ At the time of this filing the Company had retained the services of an independent third-party to perform a detailed valuation and purchase price allocation with regard to its purchase of RMH/EGC. Should the results of the third party evaluation differ from those above; the Company will make the necessary financial adjustments at that time. The Company will expense the $90,000 of intangible assets at the rate of $1,500 per month over 5 years. The unaudited pro forma balance sheet as of March 31, 2013 and the unaudited consolidated statement of operations for the year ended December 31, 2012 and the three months ended March 31, 2013 presented herein gives effect to the acquisition as if the transaction had occurred at the beginning of such period and includes certain adjustments that are directly attributable to the transaction, which are expected to have a continuing impact on the Company, and are factually supportable, as summarized in the accompanying notes. The unaudited pro forma condensed consolidated financial information is provided for illustrative purposes only. The unaudited pro forma condensed consolidated financial information presented herein is based on management’s estimate of the effects of the acquisition, had such transaction occurred on the dates indicated herein, based on currently available information and certain assumptions and estimates that the Company believes are reasonable under the circumstances. The unaudited pro forma condensed consolidated financial information is not necessarily indicative of the results of operations or financial position that actually would have been achieved had the acquisition been consummated on the dates indicated, or that may be achieved in the future. The unaudited pro forma condensed consolidated financial information presented herein should be read in conjunction with the financial statements of the Company contained elsewhere in this Current Report on Form 8-K, as filed with the Securities and Exchange Commission, GrowLife’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012, as filed with the Securities and Exchange Commission on April 1, 2013, and GrowLife’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2013, as filed with the Securities and Exchange Commission on November 14, 2013. GrowLife, Inc., Rocky Mountain Hydroponics, LLC and Evergreen Garden Center, LLC Pro-Forma Balance Sheet As of March 31, 2013 (Unaudited) GrowLife, Inc. RMH, LLC & EGC, LLC Pro-Forma Adjustment Total ASSETS Current Assets Cash $ $ $ ) (a) $ Restricted cash - - Accounts receivable, net - - Inventory, net - Prepaid expenses - Total current assets ) Property and equipment, net - Intangibles - (b) Goodwill - (c) Deposits - Total Assets $ LIABILITIES AND EQUITY Current liabilities Accounts payable $ $ $
